Citation Nr: 1142666	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2010, the Board denied the Veteran's claim of entitlement to an increased rating for his service-connected bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In December 2010, the Court vacated the Board's decision and remanded the issue to the Board for further consideration pursuant to a Joint Motion for Remand dated in November 2010.  

Pursuant to the Joint Motion, in a March 2011 decision the Board remanded the claim for further evidentiary development.  The RO continued the previous denial in an April 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As will be discussed below, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

As indicated above, in order to comply with the recommendation of the November 2010 Joint Motion, the claim was remanded in March 2011 for the Veteran to be afforded an updated VA audiology examination.  A review of the record demonstrates that the audiology examination was conducted in April 2011.

The April 2011 VA examiner provided audiometric findings and indicated that the Veteran would experience "hearing difficulty" in his occupational activities.  Aside from this terse and somewhat obvious description of occupational impairment, the examiner did not provide further comment on the functional effects caused by the hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Due to the VA examiner's failure to fully document the functional impact of the Veteran's service-connected hearing loss, the Veteran's attorney has requested an additional remand for a new audiology examination.  The Board does not disagree with the Veteran's counsel concerning the inadequacies of the examination to this extent.  Accordingly, remand of the claim for an updated VA examination consistent with the Court's holding in Martinak is required.

The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records relevant to his pending claim on appeal.  VBA should take appropriate steps to secure any medical records so identified and associate them with the Veteran's VA claims folder.

2. VBA should arrange for a VA audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims folder must be made available to the examiner.  The report of the examination should be associated with the Veteran's VA claims folder.

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

